                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


DEBORAH KOZUSKO,


                    Plaintiff,                               8:19CV397


       vs.
                                                      PROTECTIVE ORDER
C. R. BARD, INC., and BARD
PERIPHERAL VASCULAR, INC.,


                    Defendants.




    The parties agree to continue to be bound by the stipulated protective
ordered filed on the MDL docket on November 10, 2015, in the United States
District Court for the District of Arizona. (Filing No. 23, at CM/ECF p. 11).

    IT IS SO ORDERED,

    The stipulated protective order (attached) remains in effect.



      Dated this 6th day of November, 2019.


                                              BY THE COURT:


                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge



                                          1
